Citation Nr: 0431243	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  04-26 038	)	DATE
	)
	)


THE ISSUE

Whether prior decisions of the Board of Veterans' Appeals 
(Board) promulgated in May 1980 and June 1983 should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).

(The issues of entitlement to an earlier effective date for 
the grant of service connection for degenerative disc disease 
of the lumbar spine with sciatica; entitlement to a rating in 
excess of 40 percent for degenerative disc disease of the 
lumbar spine with sciatica prior to February 4, 1999, and to 
a rating in excess of 60 percent thereafter; and entitlement 
to a total rating based upon individual unemployability due 
to service-connected disabilities (TDIU), will be the subject 
of a separate decision.)


REPRESENTATION

Moving party represented by:  Disabled American Veterans




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from December 1958 to March 
1962.

This matter is before the Board from motions submitted by the 
veteran with respect to the May 1980 and June 1983 Board 
decisions, to the extent these decisions resulted in the 
denial of service connection for a low back disorder.


FINDINGS OF FACT

1.  The Board decisions of May 1980 and June 1983 correctly 
applied existing statutes and/or regulations and were 
consistent with and supported by the evidence then of record.

2.  To the extent error was committed in the Board decisions 
of May 1980 and June 1983, the evidence does not show that, 
had it not been made, it would have manifestly changed the 
outcome; it is not absolutely clear that a different result 
would have ensued.


CONCLUSION OF LAW

The Board decisions promulgated in May 1980 and June 1983 did 
not contain CUE.  38 U.S.C.A. §§ 501(a), 7111 (West 2002); 38 
C.F.R. § 20.1403 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a May 1980 decision, the Board upheld the denial of 
service connection for a low back disorder.  After 
summarizing the evidence of record, the Board found that the 
veteran had acute and transitory symptomatology involving the 
low back musculature in December 1959; that there was no 
objective evidence of injury to or disability involving the 
spine during service; that no back disorder was complained of 
or found on final separation examination; that a chronic low 
back disability was first medically identified in the mid-
1970s; and that no present low back condition was related to 
any incident of service.

By a June 1983 decision, the Board found that the evidence 
received subsequent to the May 1980 decision was not of 
sufficient probative or substantive weight to establish that 
any present back disorder, however diagnosed, was either 
incurred in or aggravated by the veteran's active service.  
In making this determination, the Board noted that the 
veteran did injure his low back during service, but on the 
basis of the available evidence it was acute and transitory 
in nature; that his separation examination contained no 
mention of any complaints or abnormal findings involving his 
back or spine; that a chronic low back disorder was first 
medically identified in the mid-1970s; and that there was no 
clinical evidence of record to relate the current back 
complaints to any acute injury sustained in service.  
Therefore, the Board concluded that a new factual basis 
warranting allowance of service connection for a low back 
disorder, variously diagnosed, had not been demonstrated.

Service connection has since been established for 
degenerative disc disease of the lumbar spine with sciatica, 
and it has been asserted by and on behalf of the veteran that 
the prior denials were the subject of grave procedural error 
pursuant to Hayre v. West, 188 F. 3d 1327 (Fed. Cir. 1999) in 
that the RO and the Board misled and misadvised the veteran 
regarding the requirements of 38 C.F.R. § 3.303(b), thereby 
failing to accurately advise him of the evidence need to 
complete his claim and failed to properly apply 38 C.F.R. 
§ 3.303(b) to the analysis of the claim, which thereby 
rendered the original 1978 claim open and pending.  
Specifically, it was asserted that he was repeatedly advised 
that to establish a chronic condition related to military 
service, he needed to submit evidence of continuous treatment 
for his condition following service, rather than evidence of 
continuity of symptomatology as required by 38 C.F.R. 
§ 3.303(b).  (Emphasis in original).  Moreover, it was 
asserted that both the RO and the Board repeatedly erred in 
their analysis of the merits of the claim by failing to 
properly apply the requirements of 38 C.F.R. § 3.303(b) to 
the evidence presented, and that these errors were not 
corrected until 1998 when the United States Court of Appeals 
for Veterans Claims (Court) remanded the case and instructed 
the Board to correctly discuss and apply the provisions of 
38 C.F.R. § 3.303(b).  Additionally, it was indicated that 
such action also constituted clear and unmistakable error 
(CUE).  The case of Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991) (The regulation [38 C.F.R. § 3.303(b)] requires 
continuity of symptomatology not continuity of treatment) was 
cited in support of this assertion.  The case of Savage v. 
Gober, 10 Vet. App. 488 (1997) has also been cited, to the 
extent that decision held that symptoms, not treatment, were 
the essence of any evidence of continuity of symptomatology.  
It was further noted that since 1961 the provisions of 
38 C.F.R. § 3.303(b) had provided that a disorder could be 
established as related to service by continuity of 
symptomatology.  Thus, it was asserted that there was CUE in 
that the law was misapplied, and that by repeatedly 
misapplying the requirements of the regulation the RO and the 
Board erroneously found that the veteran's evidence of 
continuity of symptomatology was not relevant to either a 
determination of the original claim or as new and material 
evidence to support a reopening of the claim.  

Previous determinations on which an action was predicated, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  

With respect to final Board decisions, the provisions of 38 
C.F.R. § 20.1403, set forth what constitutes CUE and what 
does not, and provide as follows:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied. 

(b) Record to be reviewed.-

(1) General.  Review for clear and unmistakable error in 
a prior Board decision must be based on the record and 
the law that existed when that decision was made.

(2) Special rule for Board decisions issued on or after 
July 21, 1992.  For a Board decision issued on or after 
July 21, 1992, the record that existed when that 
decision was made includes relevant documents possessed 
by the Department of Veterans Affairs not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.-

(1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.

(2) Duty to assist.  The Secretary's failure to fulfill 
the duty to assist.

(3) Evaluation of evidence.  A disagreement as to how 
the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  

38 C.F.R. § 20.1403.  (Authority:  38 U.S.C.A. § 501(a), 
7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that the VA adopt Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking, 63 Fed. Reg. 27534, 
27536 (1998), the sponsor of the bill that became the law 
specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Accordingly, the Board is permitted to seek guidance as to 
the existence of CUE in prior Board decisions based on years 
of prior caselaw regarding CUE, such as Fugo v. Brown, 6 Vet. 
App. 40 (1993).

In addition, 38 C.F.R. § 20.1404(b) provides as follows:

Specific allegations required.  The 
motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non-
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be 
dismissed without prejudice to refiling 
under this subpart.

As an additional matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 
U.S.C.A. § 5100 et seq. (West 2002) became law.  See also 38 
C.F.R. § 3.159.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  However, 
in Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc), 
the Court held that the provisions of the VCAA were not 
applicable to CUE motions regarding prior Board decisions.

The May 1980 and June 1983 Board decisions subsumed the 
underlying rating decisions.  As such, the allegations of 
grave procedural error and/or CUE can only be applied to the 
Board decisions.

Initially, the Board notes the contention that the prior 
decisions of May 1980 and June 1983 contained grave 
procedural error pursuant to Hayre, supra in that the RO and 
the Board based their decision, in essence, on no continuity 
of treatment rather than continuity of symptomatology under 
38 C.F.R. § 3.303(b), thus rendering the original claim open 
and pending.  The Board acknowledges that the Federal Circuit 
held in Hayre that an unappealed rating decision could be 
"non-final" where the RO's failure in the duty to assist 
constituted a grave procedural error.  However, in Cook v. 
Principi, 318 F. 3d 1334 (Fed. Cir. 2002), the Federal 
Circuit Court overruled Hayre, to the extent that that 
decision held that the existence of "grave procedural error" 
rendered a VA decision non-final.  As there is no longer any 
legal basis to support the grave procedural error argument 
regarding the "non-finality" of any prior decision, the Board 
will address these contentions no further.

The Board notes that it has also been asserted that CUE 
exists in the May 1980 and June 1983 determinations because 
those decisions relied on continuity of treatment as opposed 
to continuity of symptomatology.  However, the cases cited in 
support of this interpretation of regulation 38 C.F.R. 
§ 3.303(b) were promulgated subsequent to the May 1980 and 
June 1983 Board decisions.  Specifically, the Wilson case was 
promulgated in 1991, while Savage was promulgated in 1997.  
These cases constitute a change in interpretation of this 
regulation.  As stated above, a change in interpretation does 
not constitute CUE.  38 C.F.R. § 20.1403(e).  Similarly, to 
the extent it was argued that CUE exists because VA failed to 
accurately advise him of the evidence need to complete his 
claim, such would, at most, constitute a failure in the duty 
to assist.  This also does not constitute CUE.  38 C.F.R. 
§ 20.1403(d)(3).

The Board further notes that even if the veteran's 
contentions did not constitute a change in interpretation of 
the regulation or a failure in the duty to assist, CUE still 
has not been shown in the prior decisions.  See Holbrook v. 
Brown, 8 Vet. App. 91 (1995) (Board has the fundamental 
authority to decide a claim in the alternative).  The lack of 
treatment for many years after service was but one of the 
facts considered by the May 1980 and June 1983 Board 
decisions.  In denying the original service connection claim, 
the May 1980 Board decision also found that the record showed 
only acute and transitory symptomatology involving the low 
back musculature in December 1959; that there was no 
objective evidence of injury to or disability involving the 
spine during service; that no back disorder was complained of 
or found on final separation examination; and that no present 
low back condition was related to any incident of service.  
Similarly, the June 1983 Board decision noted that the 
evidence indicated the in-service back problem was acute and 
transitory; that his separation examination contained no 
mention of any complaints or abnormal findings involving his 
back or spine; and that there was no clinical evidence of 
record to relate the current back complaints to any acute 
injury sustained in service.  Moreover, it should be noted 
that the Court has held that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

Given these multiple factors that were the basis for the 
Board's May 1980 and June 1983 decisions, the CUE contentions 
constitute no more than a disagreement with how the facts 
were weighed or evaluated, and it is not absolutely clear 
that a different result would have ensued if not for the 
alleged error.  Consequently, the Board concludes that the 
May 1980 and June 1983 decisions were not the product of CUE.  
See 38 C.F.R. § 20.1403.

ORDER

Inasmuch as the Board decisions Board decisions of May 1980 
and June 1983, did not contain CUE, the CUE motion is denied.  



                       
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



